Boyce, J.,
charged the jury in part:
The indictment in this case does not charge Henry Willey with the ownership of the liquor found in the grip by the officers, nor does it charge him with the sale of intoxicating liquor, but it does charge him with having in his possession, at one time, more than one quart of spirituous liquors, to wit, five quarts of whisky, in violation of paragraph 2, chapter 10, Volume 29, Laws of Delaware, which has been read to you.
You need not concern yourselves with the ownership of the grip and whisky, in evidence before you. The accused admits that the grip and contents came into and were found in his possession. But he denies that at the time the grip was left in his possession he knew that it contained whisky.
If the accused received the grip containing the whisky from Johnson, though only, as he claims, for temporary keeping, and did so with knowledge that the grip contained more than one quart of whisky, then he violated the statute. We therefore charge you that the question of the ownership of the whisky found in the grip is not material, and you should not consider it. If you believe from the evidence beyond a reasonable doubt that the whisky found in the grip was consciously in the possession of the accused, your verdict should be guilty, regardless of how he came into the possession of it. Otherwise, your verdict should be not guilty. * * *
Verdict, guilty.